Account number:                            ■   October 1, 2017 - October 31, 2017             ■   Page 2 of 4




Activity summary                                                                                          Account number:

       Beginning balance on 10/1




Overdraft Protection
This account is not currently covered by Overdraft Protection f you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store




Transaction history

                          Check                                                                                    Deposits/        Withdrawals/          Ending daily
       Date              Number Description                                                                          Credits               Debits             balance




       10/24                       WT Fed#00041 nternational Bank /Org=Sh Khalid Hamad K H                         8 500 00
                                   AL Thani Srf# S06729715Ead01 Trn#171024021511 Rfb#
Account number:                  ■     December 1, 2017 - December 31, 2017         ■   Page 2 of 5




Transaction history

                   Check                                                                         Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                               Credits          Debits       balance




     12/21                WT Fed#03444 nternational Bank /Org=Sh Khalid Hamad K H                8 500 00
                          AL Thani Srf# S0673551A5F301 Trn#171221026975 Rfb#
Account number:                  ■     March 1, 2018 - March 31, 2018    ■   Page 2 of 4




Transaction history

                   Check                                                                   Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                         Credits          Debits       balance




     3/19                 WT Fed#02116 nternational Bank /Org=Sh Khalid Hamad K H          8 500 00
                          AL Thani Srf# S06807802B9201 Trn#180319013676 Rfb#
Account number:                          ■     January 1, 2018 - January 31, 2018   ■   Page 5 of 9




Transaction history (continued)

                           Check                                                                      Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                            Credits          Debits       balance




     1/23                         WT Fed#00136 nternational Bank /Org=Sh Khalid Hamad K H             8 500 00
                                  AL Thani Srf# S068023175E201 Trn#180123010240 Rfb#




                0219104
    Sheet 00003 o 00005
Account number:                  ■     February 1, 2018 - February 28, 2018    ■    Page 2 of 5




Transaction history

                   Check                                                                          Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                                Credits          Debits       balance




     2/15                 WT Fed#09804 nternational Bank /Org=Sh Khalid Hamad K H                 8 500 00
                          AL Thani Srf# S0680460Cfb201 Trn#180215008677 Rfb#
Account number:                  ■     May 1, 2018 - May 31, 2018   ■   Page 2 of 5




Transaction history

                   Check                                                              Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                    Credits          Debits       balance




     5/21                 WT Fed#09695 nternational Bank /Org=Sh Khalid Hamad K H     8 500 00
                          AL Thani Srf# S0681411524B01 Trn#180521010889 Rfb#
Account number:                          ■     April 1, 2018 - April 30, 2018   ■   Page 3 of 5




Transaction history (continued)

                           Check                                                                  Deposits/   Withdrawals/    Ending daily
     Date                 Number Description                                                        Credits          Debits       balance




     4/23                         WT Fed#03381 nternational Bank /Org=Sh Khalid Hamad K H         8 061 64
                                  AL Thani Srf# S0681132F1C801 Trn#180423045380 Rfb#




                0222815
    Sheet 00002 o 00003
Account number:                  ■     June 1, 2018 - June 30, 2018   ■   Page 2 of 5




Transaction history

                   Check                                                                Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                      Credits          Debits       balance




     6/21                 WT Fed#08169 nternational Bank /Org=Sh Khalid Hamad K H       4 471 23
                          AL Thani Srf# S0681720Cae201 Trn#180621007326 Rfb#
Account number:                  ■     July 1, 2018 - July 31, 2018   ■   Page 2 of 5




Transaction history

                   Check                                                                Deposits/   Withdrawals/    Ending daily
     Date         Number Description                                                      Credits          Debits       balance




     7/12                 WT Fed#01511 nternational Bank /Org=Sh Khalid Hamad K H       30 000 69
                          AL Thani Srf# S06819316B8401 Trn#180712025115 Rfb#
